Title: To James Madison from Ebenezer Stocker, 24 February 1814 (Abstract)
From: Stocker, Ebenezer
To: Madison, James


        § From Ebenezer Stocker. 24 February 1814, Boston. “The Petition of Ebenezer Stocker of Boston in the State of Massachusetts, Merchant, a citizen of the United States humbly sheweth
        “That your Petitioner hath been largely concerned in commerce with Spanish Subjects in the Island of Cuba and that such has been the interruption of business by War and other causes, that it is absolutely necessary your petitioner should personally visit that country for the purpose of recovering and securing his property and adjusting his affairs with the Spanish Merchants.
        “Wherefore he prays he may have permission to leave the United States in some neutral vessel, for a port in said Island pursuant to the provision of the Embargo Law made for that purpose and that a passport may be granted to him for that purpose.”
      